LEVINE, J.
This case was heard in the Cuyahoga Common Pleas where it had been taken on appeal from an order of the Industrial Commission. Charles Beveridge was an employe of the Willard Storage Battery Co. and in the course of his employment his eye was injured. He filed his application for compensation, to the Commission, which was rejected. The common pleas rendered judgment in his favor for $1,200, said judgment being affirmed by the Appeals.
After the award had been made, Beveridge filed an application praying that the Commission modify it by allowing an additional $258.84 as compensation for his total disability, and also for medical care and hospital expenses. These two items were not mentioned in the petition when he appealed the rejection of the commission to common pleas and recovered an award of $1,200. .The Commission rejected the application and it was appealed to the Common Pleas Under 1465-80 GC. Judgment was directed in favor of the Commission on its motion, at the conclusion of Beveridge’s statement. Error was prosecuted to the Court of Appeals and it held:
Where Beveridge limited himself to one item in his application to the commission, namely for total disability, without inserting items for temporary total disability, and merical expenses, he thereby waives his appeal as to those items not alleged in his petition.
Judgment of the Common Pleas is affirmed.